Title: To Thomas Jefferson from William Sampson, 26 October 1808
From: Sampson, William
To: Jefferson, Thomas


                  
                     Sir.
                     New York Octobr 26 1808
                  
                  I am desired by my brother to present you with a copy of his Survey of Londonderry the County he inhabits If ever your Curiosity should lead you to think of our unfortunate Country, you will find in this work a faithful portrait. The author will at all events be flattered by your acceptance of the only token it is in his power to offer of his esteem and admiration
                  I have the honor to be Sir With profound respect your obedt Servant
                  
                     William Sampson
                     
                  
               